        Case 1:18-cr-00895-LAK Document 12 Filed 01/24/19 Page 1 of 2
                                                          1/D)lf(!]tn\Vl fffma '.
UNITED STATES DISTRICT COURT
                                                          /J\..\ JAN U f019 /JlJi
SOUTHERN DISTRICT OF NEW YORK
                                                         JUDGE KAPLAN'S CHAMBERS
                                      -   -   -   X


 UNITED STATES OF AMERICA

          - v. -                                      18 Cr. 895 (LAK)

 ELLIUS RODRIGUEZ,                                                .-: .:.:.::::---
                                                             , us1 1:_  SD:./Y
                                                                                   =-===
 TIMOTHY YOUNG, and                                          ! DOCUMENT
 PATRICIA PATTERSON,                                          ELECTRONJCALLY
                                                              DOC #: _ _ _t--4-r-bf--,µ_.q.
                                                              DATE FILED: ,.,.
                        Defendants.
                                          -   -   X



      Upon the application of the Government, by and through

Assistant United States Attorney Elinor L. Tarlow, and with the

consent of the Defendants, by and through Thomas Dunn, Esq.,

Jonathan Marvinny, Esq., and Sam Schmidt, Esq., it is hereby

ORDERED that time between January 24, 2019 and February 4,

2019, is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161 (h) (7) (A).   The Court finds that the ends of justice served

by granting a continuance outweigh the best interests of the

public and the defendants in a speedy trial because it will

permit the parties to discuss the potential for a pretrial

resolution of this matter and will provide defense counsel the

opportunity to begin reviewing discovery.
         Case 1:18-cr-00895-LAK Document 12 Filed 01/24/19 Page 2 of 2




            Accordingly,   it is ORDERED that the time between

January 24, 2019 and February 4, 2019, is hereby excluded under

the Speedy Trial Act, 18 U.S. C. § 3161 (h) ( 7) (A) , in the interests

of justice.

     SO ORDERED.

Dated:




                             UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF NEW YORK
